Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
Claims 1-16 are pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1- 12, drawn to a genome editing system for site-directed modification of a target sequence in the genome of a cell, which comprises at least one selected from the following i) to iii): i) a Cas9 nuclease variant, and an expression construct comprising a nucleotide sequence encoding a tRNA-guide RNA fusion; ii) an expression construct comprising a nucleotide sequence encoding a Cas9 nuclease variant, and an expression construct comprising a nucleotide sequence encoding a tRNA-guide RNA fusion; and iii) an expression construct comprising a nucleotide sequence encoding a Cas9 nuclease variant and a nucleotide sequence encoding a tRNA-guide RNA fusion; wherein the Cas9 nuclease variant has higher specificity as compared with the wild-type Cas9 nuclease, wherein the 5' end of the guide RNA is linked to the 3' end of the tRNA, wherein the fusion is cleaved at the 5' end of the guide RNA after being transcribed in the cell, thereby forming a guide RNA that does not carry an extra nucleotide at the 5' end.
The Examiner notes that there is a problem with SEQ ID NO: 2 and the substitution positions recited in claims 5-9.  For instance, SEQ ID NO: 2 (DNA) when translated into amino acids (last codon is a stop codon) of 1401aa length. None of the recited loci as below correspond to the substitutions required. At those loci the native residues are: E497-Y611-T695-S810-N848-V855-S926-D1003-M1060. Frame-shifting to accommodate deletion of the N-terminal Methionine does not produce the recited substitution sites.  Applicants’ clarification is requested. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a genome editing system for site-directed modification of a target sequence in the genome of a cell, which comprises at least one selected from the following i) to iii): i) a Cas9 nuclease variant, and an expression construct comprising a nucleotide sequence encoding a tRNA-guide RNA fusion; ii) an expression construct comprising a nucleotide sequence encoding a Cas9 nuclease variant, and an , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bendezu et al. (US Patent Application Publication No. 2019/0300877).  Bendezu et al. teach a genome editing system for site-directed modification of a target sequence in the genome of a cell, which comprises a Cas9 nuclease variant, and an expression construct comprising a nucleotide sequence encoding a tRNA-guide RNA fusion; wherein the Cas9 nuclease variant has higher specificity as compared with the wild-type Cas9 nuclease, wherein the 5' end of the guide RNA is linked to the 3' end of the tRNA, wherein the fusion is cleaved at the 5' end of the guide RNA after being transcribed in the cell, thereby forming a guide RNA that does not carry an extra nucleotide at the 5' end (see all claims; Figure 1; and paragraph [0029]), which meets the limitation of claim 1, and thus, the shared technical feature of the groups is not a “special technical feature”, unity of invention between the groups does not exist.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on Mon-Fri 9:00AM-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656



/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656